Title: Enclosure C: [Estimate of Balances upon Appropriations for 1791], [3 February 1792]
From: Nourse, Joseph
To: 


The following sums may probably be deemed as Balances upon the Appropriations for the Year 1791. Vizt:


On the Appropriation of 299.276. ⁵³⁄₁₀₀ Drs.
Dollars.


Judiciary—Pennsylvania by the Death of Francis Hopkinson
.289.49


Congress. after paying the Members of Senate & House of Representatives, secy. Clerks &ca. to 31st. Decr. 1791}
34.396.12


Treasury Department, comprising the secretarys, Comptrollers, Auditors, Registers & Treasurers Offices}
3.041.72


Department of State
146.93


Department of War
1.168. 6


Board of Commissioners
270.45


Contingencies,



Congress, Senate & House of Representatives
3.—


Treasury, comprising all the Offices
97.—


Department of War, Nothing drawn on this fund
600.—


Board of Commissioners for settling the &ca.
    6.25


Dollars
40.019. 2


The Appropriation of 50.756. ⁷⁄₁₀₀ Drs: cannot yet be ascertain’d as there are many Charges against it now depending in the Auditors Office,
The Ditto of 87.463. ⁶⁰⁄₁₀₀ is still liable to demands, to what amount is yet to be ascertained.
“ Ditto of 302.735. ⁹⁴⁄₁₀₀. for the War Departmt is compleated.
“ Ditto of 20.000 Drs. ⅌ act of Mar: 3rd: 1791 for renewing the treaty with the Emperor of Morocco. on this 13.000 Drs: has been paid whether any further sum will be necessary. rests with the Secy: of state to determine.
